NUMBER
13-08-00550-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
ROBERTO J. RUIZ AND
LARI L. RUIZ,                                    Appellants,
 
                                                             v.
 
MAYOR AND COMMISSION
OF 
THE CITY OF
BROWNSVILLE, TEXAS,                                    Appellees.
 

 
                              On
appeal from 404th District Court 
                                      of
Cameron County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                 Before
Chief Justice Valdez and Justices Garza and Vela
Memorandum Opinion
Per Curiam
 




This
case is before the Court on an amended joint motion to reverse and remand the
cause to the trial court for entry of agreed judgment.  The parties have
reached an agreement with regard to the disposition of the matters currently on
appeal.  Pursuant to agreement, the parties request this Court to reverse the
trial court=s judgment and remand this case for entry
of an agreed judgment consistent with the terms of the settlement.  We GRANT
the motion and REVERSE and REMAND this case to the trial court for entry of
judgment in accordance with the settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d). 
Any pending motions are dismissed as moot.
Costs
will be taxed against appellants. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  
 
PER CURIAM
Delivered and filed the 
16th day of December, 2010.